UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4903



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DAVID H. CAMPBELL,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (CR-02-13)


Submitted:   May 26, 2004                 Decided:   August 9, 2004


Before TRAXLER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Melissa J. Kimbrough, Columbia, South Carolina, for Appellant.
J. Strom Thurmond, Jr., United States Attorney, Christopher Todd
Hagins, Assistant United States Attorney, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              David H. Campbell appeals his conviction on one count of

possession of a firearm by a convicted felon, 18 U.S.C. § 922(g)(1)

(2000).   He contends that the district court erred in refusing to

instruct the jury on the affirmative defense of justification.                We

affirm.

              On September 23, 2001, Campbell was awakened by Tracy

Thompson, who thought intruders were at their home.                    Campbell

looked through a peephole in the front door and saw two men; one

appeared to be carrying a gun.             Someone shook the doorknob.

Campbell, a convicted felon, grabbed a handgun from Thompson’s

purse and ran after the intruders.         He returned to the house and

told Thompson he had chased off two men but there were two others

unaccounted for.      He instructed Thompson to call the police and

went back outside, again with the gun.                Deputies arrived, and

Deputy Marsh found Campbell in the woods.             Campbell was standing

still   and    smoking   a   cigarette,   and   the    handgun   was    in   his

waistband.     Campbell testified that he was waiting for deputies to

arrive.

              We conclude that the district court correctly denied

Campbell’s request for a justification instruction.              At the time

Deputy Marsh found Campbell, Campbell was not under a present,

specific, imminent threat of death or injury. Furthermore, instead

of going back into the woods, he and Thompson could have left the


                                   - 2 -
home or waited inside the home for deputies to arrive.                At least

two of the four elements that a defendant must establish in order

for a court to instruct on justification were thus absent in this

case,    see United States v. Crittendon, 883 F.2d 326, 330 (4th Cir.

1989),    and   the   court   did   not   err   in   refusing   the   requested

instruction.     See United States v. Perrin, 45 F.3d 869, 871 (4th

Cir. 1995); United States v. Sarno, 24 F.3d 618, 621 (4th Cir.

1994).

            We accordingly affirm.         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                       AFFIRMED




                                     - 3 -